Citation Nr: 0028297	
Decision Date: 10/26/00    Archive Date: 11/01/00

DOCKET NO.  97-13 029	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUE

Entitlement to service connection for thrombophlebitis of the 
right lower extremity as secondary to service-connected 
thrombophlebitis of the left lower extremity.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K.L. Salas, Counsel

INTRODUCTION

The veteran served on active duty from January 1967 to August 
1970.  

This appeal arose from a January 1996 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Phoenix, Arizona.  The RO denied the claim of entitlement to 
service connection for thrombophlebitis of the right lower 
extremity, and granted entitlement to an increased evaluation 
of 30 percent for thrombophlebitis of the left lower 
extremity.  

In June 1997 the veteran provided oral testimony before a 
Hearing Officer at the RO, a transcript of which is 
associated with the claims folder.  

In March 1998 the Hearing Officer affirmed the previous 
denial of entitlement to service connection for 
thrombophlebitis of the right lower extremity on a direct 
basis, and also denied entitlement to service connection for 
thrombophlebitis of the right lower extremity as secondary to 
the service-connected thrombophlebitis of the left lower 
extremity.  The Hearing Officer also granted entitlement to 
an increased evaluation of 40 percent for service-connected 
thrombophlebitis of the left lower extremity.

In January 1999 the Board of Veterans' Appeals (Board) denied 
entitlement to an evaluation in excess of 40 percent for 
thrombophlebitis of the left lower extremity, and service 
connection for thrombophlebitis of the right lower extremity 
on a direct basis, while construing an April 1998 statement 
of the veteran as a notice of disagreement with the March 
1998 determination pertaining to secondary service 
connection.  

The Board remanded the claim of entitlement to secondary 
service connection for a statement of the case, which was 
issued in August 1999.  The veteran submitted a timely 
substantive appeal in October 1999 and requested a hearing 
before the Board, but subsequently canceled the hearing.  

The case has been returned to the Board for further appellate 
review.  

FINDING OF FACT

The claim of entitlement to service connection for 
thrombophlebitis of the right lower extremity as secondary to 
service connected thrombophlebitis of the left lower 
extremity is not supported by cognizable evidence showing 
that the claim is plausible or capable of substantiation.  


CONCLUSION OF LAW

The claim of entitlement to service connection for 
thrombophlebitis of the right lower extremity as secondary to 
service connected thrombophlebitis of the left lower 
extremity is not well grounded. 38 U.S.C.A. § 5107 (West 
1991).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Factual Background

A Medical Board report of June 1970 noted that the veteran 
had experienced episodic pains in both calves.  The diagnosis 
was deep vein thrombophlebitis of the left calf.  

On the separation examination conducted in June 1970, 
bilateral calf tenderness and a history of recurrent 
thrombophlebitis were noted.  On the Report of Medical 
History portion of the examination, it was reported that the 
veteran had thrombophlebitis of the left leg with pulmonary 
embolus.  

The RO granted service connection for recurrent left calf 
phlebitis and pulmonary embolus in November 1970.  


A VA examination was conducted in August 1971.  The veteran 
reported a history of diagnoses being made of phlebitis of 
the left calf and subsequently phlebitis of the right leg.  
The diagnosis was deep vein thrombophlebitis of the left and 
right calves from which he was recovered.  

The veteran was hospitalized at a naval hospital in October 
1973 with a complaint of pain and swelling in the right calf 
for two days prior to admission.  It was noted that he had 
pain in his calf since September 1973.  The discharge 
diagnosis was thrombophlebitis of the right lower leg.  

A January 1974 VA examination report shows the veteran did 
not have any present complaints relative to either leg.  The 
diagnosis was history of phlebitis of both legs.  

The veteran was hospitalized in January 1975.  By history he 
was treated for left calf phlebitis and pulmonary embolus in 
service.  Right calf phlebitis was treated in 1973.  The 
diagnosis was bilateral calf phlebitis and left calf 
thrombophlebitis with pulmonary embolism.  

A report of hospitalization dated in June 1982 is of record.  
The veteran sought treatment at that time for a two to three 
day history of right leg swelling and pain while walking.  It 
was noted that he had a history of bilateral deep venous 
thrombophlebitis and pulmonary embolus in the past.  The 
diagnosis was superficial thrombophlebitis of the right leg.  

In April 1995 the veteran submitted a statement in which he 
related a history of phlebitis of the right and left legs 
dating to service.  He asserted in essence that he had one 
disability - phlebitis - affecting both legs.  

The veteran was hospitalized from April to May of 1995.  
According to the report he began to notice right lower 
extremity symptoms in April 1995.  He gave a history of deep 
venous thrombosis with occasions of each leg being affected 
in 1970, 1973 and 1980, but no recurrent problems after 1980.  

The diagnosis was deep venous thrombosis of the right lower 
extremity and history of phlebitis times three with past 
history of pulmonary embolism.  

A July 1995 VA examination report shows the veteran expressed 
various complaints with respect to both lower extremities, 
and related a history of right leg symptoms and treatment 
dating to service with recurrent phlebitis in both legs after 
service.  The pertinent diagnosis was history of numerous 
episodes of recurrent phlebitis/thrombophlebitis between 1969 
and April 1995 involving both calves.  

A July 1996 VA examination report shows the veteran 
complained of occasional right leg, ankle and calf swelling 
in addition to pain.  The diagnosis was status post recurrent 
deep vein thrombosis, right greater than the left.  

VA outpatient treatment records dated from July 1994 to 
August 1997 show, in pertinent part, diagnosis of and 
treatment for deep vein thrombophlebitis, primarily on the 
right side.  

A January 1997 report contains an assessment of chronic lower 
extremity pain and status post multiple episodes of phlebitis 
(four in the right lower extremity and two in the left lower 
extremity).  The treatment provider then added, "I feel this 
is service connected prob."

In a June 1997 report the assessment was status post multiple 
episodes of phlebitis beginning in the left leg and now 
recurrent episodes involving the right leg.  It was felt that 
there was some element of post phlebitis syndrome and that 
the veteran would need life long anticoagulation.  It 
appeared to the physician that the veteran had a systemic 
tendency to hypercoagulability and this is why he had had the 
multiple episodes of bilateral lower extremity clotting - 
beginning with the left leg and then involving the right leg.  

The veteran provided oral testimony at a personal hearing 
before a Hearing Officer at the RO in June 1997.  He 
testified that his bilateral leg disability was hereditary.  
He also testified that he had problems with both legs after 
his initial hospitalization on active duty, and he had 
current symptoms in both lower extremities.  
A July 1997 VA examination report shows the veteran reported 
treatment of left leg clots in service in 1969.  He did well 
until 1973 when he developed thrombophlebitis in the right 
leg.  He reported another episode involving the right leg in 
1980.  Thereafter he did reasonably well until 1995 when he 
developed thrombophlebitis in the right leg.  He complained 
currently of a constant ache in both legs as well as 
swelling.  

It appeared fairly obvious to the examiner that the veteran 
had chronic thrombophlebitis involving both legs.  The 
diagnosis was chronic thrombophlebitis of both lower 
extremities.  


Criteria

Disability that is proximately due to or the result of a 
service-connected disease or injury shall be service 
connected.  When service connection is thus established for a 
secondary condition, the secondary condition shall be 
considered a part of the original condition.  38 C.F.R. 
§ 3.310.  Moreover, when aggravation of a non-service-
connected condition is proximately due to or the result of a 
service-connected condition, a veteran shall be compensated 
for the degree of disability (but only that degree) over and 
above the degree of disability that existed prior to the 
aggravation.  Allen v. Brown, 7 Vet. App. 439 (1995).  

In making a claim for service connection, the appellant has 
the burden of submitting evidence sufficient to justify a 
belief by a fair and impartial individual that the claim is 
well grounded.  38 U.S.C.A. § 5107(a).  A well-grounded claim 
is a plausible claim, one which is meritorious on its own or 
capable of substantiation.  Murphy v. Derwinski, 1 Vet. 
App. 78, 81 (1990).  

A well-grounded claim for secondary service connection 
requires evidence of a current disability as provided by a 
medical diagnosis, a service-connected disease or injury, and 
competent evidence providing a nexus between the two.  Wallin 
v. West, 11 Vet. App. 509, 512 (1998); see also Epps v. 
Gober, 126 F.3d 1464 (Fed. Cir. 1997); Reiber v. Brown, 7 
Vet. App. 513, 516 (1995).


Where the determinative issue involves causation or a medical 
diagnosis, competent medical evidence to the effect that the 
claim is possible or plausible is required.  Murphy supra.  

The claimant does not meet this burden by merely presenting 
his lay opinion because he is not a medical health 
professional and does not constitute competent medical 
authority.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  

Lay assertions cannot constitute cognizable evidence, and as 
cognizable evidence is necessary for a well-grounded claim, 
Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992), a claim 
based only on the veteran's lay opinion is not well grounded.

In determining whether a claim is well grounded, the 
claimant's evidentiary assertions are presumed true unless 
inherently incredible or when the fact asserted is beyond the 
competence of the person making the assertion.  King v. 
Brown, 5 Vet. App. 19, 21 (1993).

The United States Court of Appeals for Veterans Claims ("the 
Court") has held that if the veteran fails to submit a well 
grounded claim, VA is under no duty to assist in any further 
development of the claim.  38 U.S.C.A. § 5107(a); Gilbert v. 
Brown, 5 Vet. App. 91, 93 (1993); Epps supra.  See also 
McKnight v. Gober, 131 F.3d 1483 (Fed. Cir. 1997).  

In Morton v. West, 12 Vet. App. 477 (1999), the Court 
concluded that the Secretary, by regulation, Manual, and/or 
Compensation and Pension (C&P) policy cannot eliminate the 
condition precedent placed by Congress upon the inception of 
his duty to assist.  Absent the submission and establishment 
of a well-grounded claim, the Court held that the Secretary 
cannot undertake to assist a veteran in developing facts 
pertinent to his or her claim.  


Analysis

Section 5107 of Title 38, United States Code unequivocally 
places an initial burden upon the claimant to produce 
evidence that his claim is well grounded; that is, that his 
claim is plausible.  Grivois v. Brown, 6 Vet. App. 136, 139 
(1994);  Grottveit v. Brown, 5 Vet. App. 91, 92 (1993).  See 
also e.g. Hensley v. West, 212 F.3d 1255 (Fed. Cir. 2000) 
(the burden of establishing well groundedness is low).  

The Board reiterates the three requirements for a well-
grounded claim for secondary service connection: (1) evidence 
of a current disability as provided by a medical diagnosis; 
(2) a service-connected disease or injury; and (3) competent 
evidence providing a nexus between the two.  Wallin, Epps, 
Reiber supra.

First and foremost the Board has considered the contention 
suggested by the veteran and the record that a hypercoaguable 
state has caused phlebitis or thrombophlebitis of both lower 
extremities, or in essence that a single disease process 
incurred in or aggravated by service is manifested by 
symptoms in both extremities.  However, the RO has only 
granted service connection for left leg thrombophlebitis.  
The question of direct service connection for right leg 
thrombophlebitis was appealed to the Board, but the Board 
denied the claim.  

Therefore, the only matter for consideration is whether there 
is evidence of secondary service connection -whether 
thrombophlebitis of the right leg is proximately due to the 
service connected disability of thrombophlebitis of the left 
leg, or whether thrombophlebitis of the left leg caused some 
aggravation or worsening of thrombophlebitis of the right 
leg.  Only these questions can be addressed by the Board at 
this time.  

The Board's review of the evidentiary record discloses that 
the record contains no competent evidence that it is possible 
or plausible that thrombophlebitis of the right leg developed 
as secondary to the service connected thrombophlebitis of the 
left leg.  



The only real opinion on etiology in the record - that the 
veteran may suffer from a hypercoaguable state that led to 
development of thrombophlebitis in each leg - does not 
establish that thrombophlebitis of the right leg is 
proximately due to development of thrombophlebitis in the 
left leg.  Rather, in view of the competent medical evidence 
of record, it appears that thrombophlebitis of each leg 
developed independently at a separate time due to the 
asserted underlying hypercoaguable state.  

Moreover there is no competent evidence to the effect that 
the service connected disability, thrombophlebitis of the 
left leg, possibly or plausibly aggravated, worsened, or 
accelerated thrombophlebitis of the right leg.  Again the 
only opinion on etiology is that episodes of thrombophlebitis 
in both legs that occurred over the years could be due to an 
underlying hypercoaguable state.  The competent medical 
opinion of record does not address in any way whether the 
existence of thrombophlebitis in one leg had a worsening 
effect on disability of the other leg.  

It is noted that the record also contains a clinical record 
from January 1997 in which (pertaining to a diagnosis of 
status-post multiple episodes of phlebitis affecting the 
right and left lower extremities) the treatment provider 
wrote "I feel this is service connected prob."  However, 
this is insufficient to well ground a claim of secondary 
service connection - as previously noted, the matter of 
direct service connection for right leg thrombophlebitis was 
already finally addressed by the Board in 1999 - because 
there is no opinion to the effect that it is possible or 
plausible that the episodes of right lower extremity 
phlebitis diagnosed are proximately due to or aggravated by 
service connected left lower extremity thrombophlebitis.  

In essence, the veteran's claim is based solely on his lay 
opinion.  He has not offered any evidence of medical training 
or expertise demonstrating that he has been trained in the 
medical arts thereby rendering him competent to offer an 
opinion as to diagnosis and/or etiology of a disorder.  He is 
clearly making an assertion which is beyond his competence to 
do so.  Espiritu, King supra.  

While a lay person may report his symptomatology, he does not 
have the competency of a trained health care professional to 
express opinions as to diagnosis and/or etiology as to any 
claimed disorder.  Assertions as to these matters are 
therefore not presumptively credible.  King supra.  

Neither is the Board competent to supplement the record with 
its own unsubstantiated medical conclusions as to whether the 
veteran's thrombophlebitis of the right lower extremity is 
secondary to his service-connected thrombophlebitis of the 
left lower extremity.  Colvin v. Derwinski, 1 Vet. App. 171, 
175 (1991).

It appears that the RO specifically found the veteran's claim 
to be not well grounded in the statement of the case dated in 
August 1999.  Because the veteran has not submitted a well-
grounded claim of entitlement to service connection for 
thrombophlebitis of the right lower extremity as secondary to 
service connected thrombophlebitis of the left lower 
extremity, VA is under no obligation to assist him in the 
development of facts pertinent to the claims.  38 U.S.C.A. 
§ 5107(a).  

The Board is cognizant however, that the Court has held that 
VA may have an obligation under 38 U.S.C.A. § 5103(a)(West 
1991) to advise the claimant of evidence needed to complete a 
claim.  Beausoleil v. Brown, 8 Vet. App. 459 (1996).  The 
Court has held that the section 5103(a) duty requires that, 
when a claimant identifies medical evidence that may complete 
an application but is not in the possession of VA, VA must 
advise the claimant to attempt to obtain that evidence.  
Brewer v. West, 11 Vet. App. 228 (1998).  

Pursuant to 38 U.S.C.A. § 5103(a), if VA is placed on notice 
of the possible existence of information that would render 
the claim plausible and therefore well grounded, VA has the 
duty to advise the veteran of the necessity to obtain the 
information.  McKnight supra; Robinette v. Brown, 8 Vet. 
App. 69. 80 (1995).  

In this case, the RO has informed the veteran of the evidence 
necessary to support his claim, thus fulfilling its duty in 
this instance.  He has not indicated the existence of any 
evidence that has not already been obtained and/or requested 
that would well ground his claim.  38 U.S.C.A. § 5103(a); 
Epps, supra.  


The Board views its foregoing discussion as sufficient to 
inform the veteran of the elements necessary to complete his 
application to reopen this claim.  Graves v. Brown, 8 Vet. 
App. 522 (1996); Robinette, McKnight, Epps supra.  

The veteran's representative contends that VA has expanded 
its duty to assist because it is required to fully develop a 
claim before making a decision on claims that are not well 
grounded.  In support of this contention the representative 
cites provisions of the VA Adjudication Procedure Manual M21-
1.  

The representative cites to Part III, 1.03a and Part VI, 
2.10f in support of the proposition that the RO must fully 
develop a claim prior to a determination of whether a claim 
is well grounded.

The Board, however, is required to follow the precedent 
opinions of the Court.  38 U.S.C.A. § 7269 (West 1991); 
Tobler v. Derwinski, 2 Vet. App. 8, 14 (1991).  Subsequent to 
the revisions to the M21-1 manual, in Meyer v. Brown, 9 Vet. 
App. 425 (1996), the Court held that the Board is not 
required to remand a claim for additional development, in 
accordance with 38 C.F.R. § 19.9 (1999), prior to determining 
that a claim is not well grounded.  

In addition, it was more recently held that under 38 U.S.C.A. 
§ 5107(a), VA has a duty to assist only those appellants who 
have established well-grounded claims.  Epps v. Gober, 126 
F.3d 1464, 1469 (Fed. Cir. 1997).

In Morton v. West, 12 Vet. App. 477 (1999), the Court held 
that the Manual M21-1 provisions pertaining to the 
development of claims prior to a finding of well groundedness 
are interpretive, in that they do not relate to whether a 
benefit will be allowed or denied, nor do they impinge on a 
benefit or right provided by statute or regulation.






The Court found that the Manual M21-1 provisions constituted 
"administrative directions to the field containing guidance 
as to the procedures to be used in the "adjudication 
process," and that the policy declarations did not create 
enforceable rights.  

The Court also found that interpretive provisions that are 
contrary to statutes are not entitled to deference, and that 
in the absence of a well-grounded claim, VA could not 
undertake to assist a veteran in developing the facts 
pertinent to the claim.  See Morton, supra.

The Board is not bound by an administrative issuance that is 
in conflict with binding judicial decisions, and the Court's 
holdings on the issue of VA's duty to assist in connection 
with the well-grounded claim determination are quite clear.  
Bernard v. Brown, 4 Vet. App. 384, 394 (1993); 38 C.F.R. 
§ 19.5 (1999).

Pursuant to Morton, the Under Secretary for Benefits issued 
VBA Letter 20-99-60 in August 1999 in which it was stated 
that, effective immediately, the provisions in M21-1, Part 
III, 1.03(a) and Part VI, 2.10(f) were rescinded.  It also 
was noted that there are currently no exceptions to the rule 
that VA has no duty to assist the veteran absent a well-
grounded claim.

The Board has therefore determined that in the absence of a 
well-grounded claim of entitlement to service connection for 
thrombophlebitis of the right lower extremity as secondary to 
the service-connected thrombophlebitis of the left lower 
extremity, VA has no duty to assist the veteran in developing 
his case.

As the claim for secondary service connection is not well 
grounded, the doctrine of reasonable doubt has no application 
to the veteran's case.  Gilbert v. Derwinski, 1 Vet. App. 49, 
53 (1990).


ORDER

The veteran, not having submitted a well-grounded claim of 
entitlement to service connection for thrombophlebitis of the 
right lower extremity as secondary to service connected 
thrombophlebitis of the left lower extremity, the appeal is 
denied.  



		
	RONALD R. BOSCH
	Veterans Law Judge
	Board of Veterans' Appeals



 



